IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT




                              No. 91-3533



JULIUS DUCRE,
                                            Plaintiff,

                                versus

MINE SAFETY APPLIANCES, ET AL.,
                                            Defendants.

         **************************************************

JOSEPH BARTHOLOMEW,
                                            Plaintiff-Appellant,

                                versus

AVONDALE INDUSTRIES, INC., ET AL.,
                                            Defendants-Appellees.



           Appeals from the United States District Court
               for the Eastern District of Louisiana

                                                     (June     10,   1992)



Before WILLIAMS, JOLLY, and HIGGINBOTHAM, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:

     Joseph     Sidney   Bartholomew   appeals   a   summary     judgment

dismissing his silicosis case as prescribed.         We conclude that

there is a genuine issue of material fact as to when Bartholomew

had a reasonable basis for a claim.         We reverse and remand for

trial.
                                   I.

     On January 30, 1990, Joseph Sidney Bartholomew sued his

employer, Avondale Industries, various manufacturers of silica and

respirator equipment, and their insurers in Louisiana state court.

Bartholomew alleged that these defendants caused his silicosis. He

alleged that he was assigned hazardous work because he was black

and attempted to state a claim under 42 U.S.C. § 1981 as well as a

state tort claim under Louisiana law.        Defendants' insurer removed

the case to federal court where the case was consolidated with

other similar occupational disease claims.           We are told nothing

about the "federal claim."     Having served its jurisdictional role,

it has apparently been ignored.

     Defendant Mine Safety Appliances Co. moved to dismiss urging

that the applicable period of prescription had run. The magistrate

treated this motion as a motion for summary judgment and granted

the motion on June 11, 1991.      On June 25, the magistrate granted

summary judgment to all other defendants on similar grounds.

                                  II.

     During the 1970's, Avondale began testing its employees who

worked   around   silica,   asbestos,   or   other   dusty   material   for

pulmonary disease.     Ochsner Medical Foundation, an independent

medical firm, contracted with Avondale to conduct annual chest x-

rays and breathing tests for these employees.

     Until 1981, Bartholomew worked primarily as a sand-blaster.

In 1981, Dr. Ochsner's staff tested Bartholomew for lung disease.

On November 10, 1981, Dr. Brooks Emory wrote Avondale, informing it


                                   2
that Bartholomew's x-ray suggested silicosis but that Bartholomew's

lungs     functioned     normally.         This       report     was    not   sent    to

Bartholomew. Bartholomew testified by deposition that, when he was

tested, he could breathe without any unusual difficulty.                       Indeed,

even    when   this     litigation      began,      Bartholomew    stated     that    he

considered his health "pretty good."                    Aside from "shortness of

breath    when    [he    was]    jogging       or    climbing,"    Bartholomew       has

exhibited no symptoms of lung disease.

       On receiving Dr. Emory's report, Avondale removed Bartholomew

from sand-blasting duties. Bartholomew testified in his deposition

that some unidentified Avondale employee approached him while he

was sand-blasting and told him that he was being relieved of sand-

blasting duties because he had "sand in his lungs." However, there

is no record evidence that anyone told Bartholomew that sand in the

lungs    was   necessarily       a    serious       medical    condition.      On    the

contrary, Avondale simply assigned Bartholomew to non-sand-blasting

duties.

       In December 1981, Avondale submitted an LS-202 form to the

United States Department of Labor with a copy of Dr. Emory's x-ray

report attached.          Employers use the LS-202 form to inform the

Department      of    Labor's    Worker's       Compensation      Program     that    an

employer suspects a job-related injury.                   Avondale's transmittal

letter to the Department of Labor stated that Bartholomew "has

evidence of silicosis." The letter further stated that Bartholomew

had    been    removed    from       sand-blasting      duties    and    assured     the

Department of Labor that Bartholomew would be "monitored under our


                                           3
medical programs and we will keep you informed of any further

developments."   The   letter   offered       no   further    explanation   of

silicosis, its causes, or its symptoms.            Avondale sent a copy of

this letter to Bartholomew.

     Bartholomew continued to receive annual chest x-rays and

breathing tests as part of Avondale's medical surveillance program.

Each year from 1984 until 1990, Avondale sent Bartholomew the same

letter.

     "There have been no significant changes in your chest x-
     ray and/or pulmonary function since the last time the
     studies were conducted. You may continue working in your
     present area using the proper protective devices as
     needed."

The letters did not mention that Bartholomew's lungs showed signs

of silicosis. There is no evidence that Bartholomew felt sick, had

difficulty breathing, missed any work because of illness, or took

any medication for any illness during this time.              He continued to

work for Avondale.

     The   record    also   contains       documents   styled    "Physician's

Occupational/Environmental Medical History Follow-Up." Barthomomew

signed one of these documents.              The documents contain brief,

handwritten summaries of dated interviews of Bartholomew by a

physician.   None of the summaries refers to silicosis or mentions

that Bartholomew has symptoms of lung disease.               On the contrary,

the summary of an interview dated March 21, 1983 states that

Bartholomew has "No respiratory problems."               The summary dated

October 19, 1981 states that an "x-ray [was] explained," but says

nothing more about the "explanation."          On the bottom of the form,


                                       4
the form states, "This is to certify that the findings of my

clinical tests (x-ray and spirometer) conducted on _________ have

been fully explained to me."            Underneath this certification,

Bartholomew's signature appears.        The date of the tests does not

appear in the form, and Bartholomew's signature is not dated.

     The magistrate found that there was no question of fact but

that Bartholomew

     "was aware at least five years prior to filing suit that
     he had sustained an injury to his lung as a result of his
     sandblasting work at Avondale and that the problem
     remained unresolved.    These facts were sufficient to
     alert a reasonable person to take some action to
     determine if there was legal redress for his injury and
     to commence the running of prescription."

Bartholomew filed a timely notice of appeal from the magistrate's

decision.

                                 III.

     Under the familiar standard, the movant is entitled to summary

judgment only if the evidence, viewed in the light most favorable

to the non-movant, shows no genuine dispute of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 2252

(1986).

     Prescription is an affirmative defense, and defendants bear

the burden of its proof at trial.       Hilman v. Succession of Merrett,

291 So. 2d 429, 726 (La. 1974).   Here, the defendants' burden was to

demonstrate the absence of a genuine issue of material fact.         We

find that defendants did not carry this burden.        We are persuaded

that there is a fact question as to whether Bartholomew acted

reasonably in not filing suit until 1990.


                                    5
     The prescription period of one year for tort actions in

Louisiana    runs    from   the   date   that   the   injury   or   damage   was

sustained.    La. Civ. Code art. 3492.          However, the one-year period

does not begin to run against a plaintiff ignorant of the facts

upon which the claim is based as long as the ignorance is not

unreasonable.       Jordan v. Employee Transfer Corp., 509 So. 2d 420,

423 (La. 1987); Lott v. Haley, 370 So. 2d 521 (La. 1979); Goodman v.

Dixie Welding Machine, 552 So. 2d 440 (La. App. 4 Cir. 1989);

Federal Deposit Insurance Corp. v. Aetna Casualty & Surety Co., 744
F. Supp. 729, 735 (E.D. La. 1990).

     "Mere apprehension that something might be wrong" does not

make delay in filing an action unreasonable, Griffin v. Kinberger,

507 So. 2d 821, 823 (La. 1987), nor does knowledge that one has a

disease.     Knaps v. B&B Chem. Co., 828 F.2d 1138, 1139 (5th Cir.

1987).      There must be knowledge of the tortious act, the damage

caused by the tortious act, and the causal link between the act and

the damage before one can be said to have "constructive notice" of

one's cause of action.       Knaps, 828 F.2d at 1139.

     We find that the evidence does not preclude a genuine factual

dispute about whether these conditions were met more than a year

before Bartholomew filed his action.              It is undisputed that an

Avondale employee told Bartholomew in 1981 that he was being

removed from sand-blasting because he had "sand in [his] lungs."

Bartholomew also received a copy of a letter sent to the Department

of Labor by Avondale in 1981 that stated that Bartholomew "had

evidence of silicosis." Finally, the record contains a summary of


                                         6
medical examinations signed by Bartholomew.            Bartholomew certified

by   his    signature     on   this   summary   that   certain   unidentified

"clinical tests" had been explained to him.

      The remark by an Avondale employee that Bartholomew had "sand

in his lungs" does not tell Bartholomew that he had contracted

silicosis or any other job-related disease.            At most, it told him

that he was being removed from a silica-dust laden environment to

avoid contracting a disease from inhaled silica dust.             Bartholomew

knew that he had inhaled silica dust but that does not mean that he

knew he had silicosis.            Such a claim would not accrue until

Bartholomew had incurred some sort of damage from the inhalation,

Owens v. Morris, 449 So. 2d 448, 450 (La. 1984), and there is no

evidence that Bartholomew knew that the "sand" in his lungs had

injured him.

      A jury might conclude that Bartholomew believed that he was

being removed from sand-blasting precisely because he had not yet

contracted a disease and that the transfer to a dust-free workplace

was to remove the danger.         We cannot say as a matter of law that

such an inference would be unreasonable given that, during several

years      of   medical   surveillance,     doctors    repeatedly    informed

Bartholomew through routine letters that his condition had not

changed since the last examination.             Such stability of condition

might have led Bartholomew to believe that he had not contracted

silicosis, a disease characterized by progressive lung degeneration

even after exposure to silica dust has ceased.               See Faciane v.




                                        7
Southern Shipbuilding Corp., 446 So. 2d 770, 772 (La. App. 4th Cir.

1984) (describing progressive nature of silicosis).

     Defendants   also    rely   on       a   form    signed   by   Bartholomew

certifying that the doctors hired by Avondale explained the results

of "clinical tests" to him.      The form does not, however, disclose

the explanation or which clinical tests were explained.                Indeed,

the comments on the form state that on October 19, 1983 Bartholomew

had "no respiratory problems."        The forms, therefore, prove little

about whether anyone had ever explained to Bartholomew that he had

been diagnosed as having a job-related lung disease.

     The defendants' best evidence is a transmittal letter to the

Department of Labor, dated December 15, 1981, stating that "under

our pulmonary surveillance program it was discovered that Mr.

Bartholomew has evidence of silicosis."              A copy of this letter was

sent to Bartholomew.     The letter is not strong enough, however, to

take this case from the jury.

     Nothing in the letter informed Bartholomew that he had a lung

disease caused by his work as a sand-blaster.               The letter simply

stated   that   Bartholomew's    test         results   indicated    signs   of

"silicosis," without any explanation of what "silicosis" is or how

it is caused.   The letter referred to sand-blasting only in noting

that Bartholomew had been removed from his sand-blasting duties and

re-assigned to work as a painter.             The jury could have concluded

that Bartholomew reasonably failed to infer from the letter that he

had an occupational disease.      This conclusion is strengthened by




                                      8
the fact Bartholomew may have read with less care a letter that was

directed to the Department of Labor and not to him.

     That equivocal character of facts known by Bartholomew is

enhanced by Bartholomew's limited education.      "[T]he educational

status and medical sophistication" of a plaintiff is relevant to

assessing whether a plaintiff acts reasonably in delaying the

filing of a tort action.    Layton v. Watts Corp., 498 So. 2d 23, 25

(La. App. 5 Cir. 1986).    Bartholomew left school after completing

the tenth grade.

     Assuming we should charge Bartholomew with knowledge that

"silicosis" was an occupational lung disease, Avondale's letter to

the department of Labor did not tell Bartholomew that he had

contracted silicosis.      The letter was carefully confined to a

disclosure that Bartholomew's tests showed "evidence of silicosis,"

that Bartholomew had been removed from sand-blasting, and that

Bartholomew would be "monitored under our medical programs and we

will keep you informed of any further developments."

     The letter states a tentative hypothesis that Bartholomew

might have contracted silicosis; it did not tell Bartholomew that

silicosis had been diagnosed.     See Touchstone v. Land & Marine

Applications, Inc., 628 F. Supp. 1202, 1215 (E.D. La. 1986) (where

plaintiff "was not given a definite diagnosis of silicosis and . .

.   was   not   symptomatic,"   fact   question   exists   concerning

prescription, even though plaintiff "was told by a doctor that he

may have had silicosis, or any one of five other diseases").




                                  9
     Defendants rely on Orgeron v. Mine Safety Appliances Co., 603
F. Supp. 364 (E.D. La. 1985).      The Orgeron court applied Cartwright

v. Chrysler Corp., 232 So. 2d 285, 287 (La. 1970) that:

     "Whatever is notice enough to excite attention and put
     the owner on his guard and call for inquiry is tantamount
     to knowledge or notice of everything to which inquiry may
     lead and such information or knowledge as ought to
     reasonably put the owner on inquiry is sufficient to
     start the running of the prescription period."

As we have recognized, the Cartwright test was altered by the

Louisiana Supreme Court's decision in Jordan v. Employee Transfer

Corp., 509 So. 2d 420, 423-24 (La. 1987).            Knaps v. B & B Chem.

Co., Inc., 828 F.2d 1138, 1139 (5th Cir. 1987) ("very recent

decisions of the Louisiana Supreme Court have undermined the simple

Cartwright framework").

     In    Jordan   the   Louisiana    Supreme    Court     noted    that    its

Cartwright decision offered "an incomplete definition of notice

that will start the running of prescription" and substituted a

"reasonableness"     test    for   assessing     whether    the     period   of

prescription had run.       Cartwright held that prescription ran when

the plaintiff ought reasonably to have made some sort of further

inquiry.    Jordan held, by contrast, that "prescription did not

begin to run until [the plaintiffs] had a reasonable basis to

pursue a claim against a specific defendant."             Id. at 424.

     In Delaney v. Avondale Industries, Inc., Slip Op. No. 90-3084

(5th Cir. September 10, 1991) (unpublished slip opinion), on facts

more favorable to Avondale than here, we held that an Avondale

employee's delay in filing suit for job-related silicosis was not

unreasonable.   Melvin Delaney, a sandblaster working for Avondale,

                                      10
had been placed under medical surveillance and x-rayed by the

Ochsner Clinic.    Dr. Brooks Emory reported that Delaney's lung

condition was "compatible with asbestosis."       This analysis of

Delaney's x-rays was repeated by another doctor to Delaney in 1983.

The Department of Labor notified Delaney that it had been informed

by Avondale that Delaney had "silicosis [sic] or asbestos [sic]."

In 1985, Delaney was x-rayed once more, and Dr. Emory reported that

the x-ray "is most consistent with asbestosis."    After reviewing

this x-ray report, another doctor, Dr. Mabey, discussed the report

with Delaney.   We accepted the magistrate's finding that Dr. Mabey

informed Delaney that he had been diagnosed as having asbestosis.

     Despite this specific communication to Delaney, we found that

the magistrate clearly erred in finding that Delaney had acted

unreasonably in delaying filing an action against Avondale until

1988.   In reaching this conclusion, we relied on "the entire

atmosphere of the surveillance program" during which Delaney was

repeatedly sent 'no-change' letters informing him that his lung

condition had not degenerated.   In addition, we noted that Delaney

had "only a nominal level of education and a complete absence of

medical sophistication."   Like Bartholomew, Delaney "appeared to

have had no clinical or subjective, causally-related manifestations

of injury caused by [lung disease]," and his "general physical

condition allowed him to perform all of his usual employment-

related tasks."

     Given all of these circumstances, the Delaney court found that

defendants had not established that Delaney acted unreasonably in


                                 11
failing to file his action before 1988.   We say here only that the

issue must be left to the jury.     R.J. Reynolds Tobacco Co. v.

Hudson, 314 F.2d 776, 786 (5th Cir. 1963).

          REVERSED and REMANDED.




                               12